DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

 Xu to (US 20150124901) teaches a user equipment (UE) comprising: ([0066] discloses base station 2002 communicates with at least one user equipment 2004) a transceiver configured to receive configuration information for reporting channel state information (CSI);([0074], fig.21, disclose At step 2106, the base station signals the selection of the CQI table to the user equipment. The user equipment can conduct periodical or aperiodical measurements of CQI values and derive CQI indices from the selected CQI table based on the configurations from the base station)  and a processor operably connected to the transceiver, the processor configured to decode the configuration information and calculate the CSI, wherein the transceiver is further configured to transmit the CSI including a channel quality indicator (CQI),([0074],fig.21 disclose The user equipment can conduct periodical or aperiodical measurements of CQI values and derive CQI indices from the selected CQI table based on the configurations from the base station. At step 2108, the user equipment feeds back CQI indices to the base station, periodically or aperiodically, based on the selected CQI table in order to provide CQI information to the base station. At step 2110, the process ends)   

NOKIA et al. “CSI measuring and reporting procedure for URLLC” teaches wherein the configuration information includes a selection of a CQI table and a target block error rate (BLER)(see, section 3)
Chen to (US20150257090) teaches reporting CQI based on rank indicator (RI) value  ([0042] Discloses when the timing of the first radio module performing the first receiving activity coincides with the timing of the second radio module performing the second receiving activity… report a value of 1 for a Rank Indicator (RI) to the first wireless network… the first radio module may further report a value for a Channel Quality Indicator ( CQI) based on RI=1 and the number of receiving antennas after switching to the first wireless network). However, the limitations “configuration information includes a selection of a CQI table associated with a target block error rate (BLER), a first CQ is reported when a reported rank indicator (RI) value is 4 or less, when the reported RI value is greater than 4, the first CQI and a second CQI are reported, and the second CQI is of a same payload size as that of the first CQI” are not disclosed and/or are not obvious over the prior arts cited on the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461